REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 21, 30 - 37, are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 14, 32,  several of the features of this claim were known in the art, as evidenced by Han et al (U.S. PG Pub. No. 2018/0121762) discloses applying a convolutional neural network to an image to obtain localization data to detect an object depicted in the image at ¶¶ [0019]-[0020], [0038]-[0039], [0047], [0049], and to obtain classification data to classify the object at ¶¶ [0019]-[0020], [0041], [0053]. But, Han does not specify annotating the image based on the localization data and the classification data. However, this limitation was known in the art, as evidenced by the Lin reference. Han discloses the convolutional neural network has been trained in a manner that is “weakly supervised” using either training images with associated localization labels and classification labels or using training images with associated classification labels that lack localization labels at ¶¶ [0019]-[0020], [0022]. 
Lin et al (U.S. PG Pub. No. 2017 /0344884) discloses a convolutional neural network has been trained in a manner that is “weakly supervised” using training images with associated classification labels that lack localization labels at ¶¶ [0023]-[0024], [0038]-[0039], [0051]-[0052], [0074]. Lin discloses applying the convolutional neural network to the image to obtain localization data (e.g., “location 120”) to detect an object depicted in the image and to obtain classification data (e.g., “semantic class 118”) to classify the object at ¶¶ [0021]-[0022], [0036], [0040]. Lin discloses annotating the image based on the localization data and the classification 
Pan et al, “Cascade Convolutional Neural Network Based on Transfer-Learning for Aircraft Detection on High-Resolution Remote Sensing Images” discloses applying a convolutional neural network to an image to obtain localization data (e.g., “sliding windows” classified as “positive areas” and “region proposals”) to detect an object depicted in the image and to obtain classification data (e.g., “region proposals” classified as “aircraft”) to classify the object at p. 3, sec. 3.1, col. 1, pars. 1-2 and FIG. 1; see, also, p. 5, col. 1, par. 2 (“In this paper, all aircraft types are considered the same type; thus, there are only two categories, aircraft and background.”) Pan further discloses the convolutional neural network has been trained using “transfer learning” wherein the CNN is trained in part using training images (e.g., “second training set”) with associated localization labels and classification labels and has been trained in part using training images (e.g., “first training set”) with associated classification labels that lack localization labels at pp. 6-8, sec. 4.1 (“Training Sample Datasets”) and FIGS. 5-6; see, also, pp. 4-5, sec. 3.2 (“Transfer-Learning and Fine-Tuning the Model Parameters”) and FIG. 3. However, although Han, Lin and Pan all disclose convolutional neural networks they  fail to disclose the convolutional neural network outputs classification data including predictions that correspond to respective classes that are nodes in a hierarchical tree of classes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668